DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 9, 2020 is acknowledged.  The traversal is on the ground(s) that Examiner has not shown that the inventions are distinct.  This is found persuasive; however, the Groups are still restrictable because they are directed to a product and process of making for the following reasons.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11, drawn to method, classified in H01L51/56.
Group II. Claim 12, drawn to a device, classified in H01L51/5253 and will require a search to include H01L27/3244-3279..
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different process such as one that requires forming an OLED, and the process can be used to form a materially different product such as on that encapsulates a transistor.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Based upon the above the requirement is still deemed proper and is therefore made FINAL.
For the reasons stated above, Examiner will examine the elected Group I, claims 1-11.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 was considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hou et al. (US 2018/0212002 A1) (“Hou”).
Regarding claim 1, Hou teaches at least in figures 3a-3d:
	forming a strippable layer (5) on a first region of a substrate (figure 3a where 5 is formed); 
forming an organic material layer (3) on a second region of the substrate (figure 3c, where the second region is where 3 is between the two 5 regions), 
the organic material layer (3) comprising a portion covering the second region (figure 3c, where 3 is on top of 5) and an overflow portion exceeding the second region and at least partially covering the first region (this is shown in figure 3c), 
wherein the first region and the second region are adjoined to each other (figure 3c shows the first and second region are next to each other); and 
stripping the strippable layer from the substrate to remove the overflow portion of the organic material layer (figure 3d shows that 5 has been removed, and with it the 3 that was on top of it) and form an organic encapsulation layer (5 as shown in figure 3d)
Regarding claim 9, Hou teaches at least in figures 3a-3d:

Regarding claim 10, Hou teaches at least in figures 3a-3d:
further comprising forming a second protruding structure (rectangular shaped box or 7) on the first region of the substrate (where 7 is), and 
the second protruding structure being at a side of the first protruding structure distal to the second region (where 7 is).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou.
Regarding claim 2, Hou teaches at least in figures 3a-3d:
wherein forming the strippable layer (5) on the first region of the substrate comprises: 
Regarding the limitation,
coating photoresist on the first region of the substrate to form the strippable layer.
Hou does not expressly state that 5 is a photoresist. However, it would have been obvious based upon ¶¶ 0046-48, that the second way involves photoresist. This is because the process steps described are how one of ordinary skill in the art would perform the function when 5 is photoresist, i.e. expose to UV light, and mechanically remove through a developer.
Therefore, the above limitation would have been obvious to one of ordinary skill in the art based upon their knowledge of the art and the teachings of Hou.
Regarding claim 3, Hou teaches at least in figures 3a-3d:
illuminating or heating the photoresist so as to lower viscidity of the photoresist (¶ 0047, where 5 is illuminated with UV light); and 
stripping the photoresist manually or mechanically (¶ 0047, where 5 is mechanically peeled off).
Regarding claim 6, Hou teaches at least in figures 3a-3d:

coating a liquid organic material on the substrate by an ink-jet printing process (¶ 0037, where 3 is formed by ink-jet process), 
wherein the liquid organic material at least covers the whole second region and a part of the first region proximal to the second region (as defined and shown in figure 3c, 3 covers the whole second region and a part of the first region); and 
curing the liquid organic material to form the organic material layer (while Hou does not teach that layer 3 is cured it is obvious that one would cure the layer so that it is not liquid. One would not want it to be liquid because is may spill out of its confined space and break the device.).
Regarding claim 7, Hou teaches at least in figures 3a-3d:
wherein the liquid organic material (3) comprises an ink material (¶ 0037, and 40, where it is obvious that 3 is an ink material because it is ink-jet printed).



Claim 4-5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou, in view of Jin (US 2018/0053810 A1 A1) (“Jin”).
Examiner note: Examiner has made Jin a secondary reference because the manner in which Applicant has claimed the method. Applicant first claims the material which is on top, and then claims the material on the bottom. This necessitated Jin being a secondary reference instead of the primary reference.
Regarding claim 4, Hou does not teach:
wherein before coating the photoresist on the first region of the substrate to form the strippable layer, the method further comprises: 
forming a first inorganic material layer on the substrate, 
wherein the first inorganic material layer completely covers the substrate, and 
a surface of the strippable layer at a side proximal to the substrate contacts with the first inorganic material layer.

Jin teaches at least in figure 2:
forming a first inorganic material layer (42) on the substrate (10), 
wherein the first inorganic material layer (42) completely covers the substrate (¶ 0065, where 42 is formed by CVD, and thus the entire substrate will be covered by 42)
It would have been obvious to one of ordinary skill in the art to combine Hou with Jin, because 1) Hou is directed to forming the organic thin film (41) of Jin, and 2) Jin is directed to forming to the display device. By adding using the method of Hou in the device of Jin one of ordinary skill in the art would be able to reduce the amount of particles introduced when forming the organic layer 41 of Jin. Hou ¶ 0010.

The combination of Hou and Jin teach:
a surface of the strippable layer (a surface of Hou 5) at a side proximal to the substrate (Hou 1; Jin 10) contacts with the first inorganic material layer (Jin 20, where Jin 41 would be underneath Hou 5).
Regarding claim 5, Hou teaches at least in figures 3a-3d:
wherein after coating the photoresist (5) on the first region of the substrate to form the strippable layer (5), the method further comprises: 
etching the photoresist so that surface roughness of the strippable layer is greater than surface roughness of the first inorganic material layer (while Hou does not speak to the surface roughness of the layers the limitation above is obvious that this is a characteristic based upon the process used to remove Hou 5. Further, the specification does not evidence any unexpected results arising from a difference in the surface roughness of each of the layers.).
Regarding claim 8, Jin teaches at least in figure 2:
wherein after forming the organic encapsulation layer (41), the method further comprises: 
forming a second inorganic material layer (42), 
wherein the second inorganic material layer (42) completely covers the organic encapsulation layer (41).
Regarding claim 11, Jin teaches at least in figure 2:
wherein before forming the first inorganic material layer (42) on the substrate (10), the method further comprises: 
forming a light emitting layer (20) of an organic light emitting diode (20) on the second region (110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822